 1   JOHN M.FUNIC STATE BAR NO.204605
     ASSISTANT CitY ATTORNEY
 2   CITY OF SANTA ANA
     20 CIVIC CENTER PLAZA M-29
 3   P.O. BOX 1988
     SANTA ANA,CALIFORNIA 92702
4    TELEPHONE: (714)647-5201
     FACSIMILE: 1714)647-6515
 5   EMAIL: jflink@sania-ana.org
6

 7
     Attorneys for Plaintiff
 8   CITY OF SANTA ANA

9

10                             UNITED STATES DISTRICT COURT

11                        CENTRAL DISTRICT OF CALIFORNIA

12                                  SOUTHERN DIVISION

13

14   City of Santa Ana,                            Case No.:

15
                  Plaintiff,                       COMPLAINT BY CITY OF SANTA
16                                                 ANA FOR CIVIL RIGHTS
                                                   VIOLATIONS(42 U.S.C.§ 1983)
17
     County of Orange; City ofDana Point;          1. Eighth Amendment(Cruel &
18   City of San Clemente; City of San Juan        Unusual Punishment)
19   Capistrano; and DOES 1-10.
                                                   2. Fourteenth Amendment(Equal
20                                                 Protection)
                  Defendants.
21
                                                   3. Fourteenth Amendment(Due
22                                                 Process)
23
                                               )
24

25
            For itself, and on behalf of its residents. Plaintiff City of Santa Ana("Santa
26
     Ana"), a charter eity and municipal corporation organized and existing under the
27   Constitution and laws of the State of California, alleges the following:
28
 1                                  INTRODUCTION

2          1.     Across Orange County, a social crisis has unfolded whereby the
 3   number     of individuals    experieneing      homelessness   has   skyrocketed    to
4    unpreeedented levels. In January 2017, the Orange County Continuum of Care
 5   Point-in-Time Count and Survey found there were 4,792 homeless individuals in
6    Orange County, more than half of whom were unsheltered.
7          2.     Despite recent progress, the crisis shows little signs of abating. For
 8   example, according to the April 2019 Orange County Continuum of Care Point-in-
9    Time Count, there were 6,860 homeless individuals in Orange County. Of these,
10   over half, or 3,961, were again unsheltered.
11         3.     Many if not most of these individuals struggle to meet the basie
12   necessities of life, including food, shelter, and health care. They often eombat
13   mental illness, substance abuse issues, physical disabilities, or any combination of
14   these afflictions. A significant number are single women and veterans.
15         4.     Social, mental health, and other services provided to homeless
16   individuals by the County of Orange and entities contracting with the County,
17   along with their ftmding levels, remain inadequate to address the instant and
18   ongoing crisis of homelessness.
19         5.     The Orange County Board of Supervisors has publicly admitted that it
20   has failed to spend tens of millions of dollars available for homeless housing and
21   services for the homeless population in the County.
22         6.     Nowhere in Orange County is there a greater concentration of
23   homeless individuals than in the City of Santa Ana. By the April 2019 Point-in-
24   Time count, there are 1,769 homeless individuals in Santa Ana, 830 of whom are
25   unsheltered. This is by far the largest number in any eity in Orange County.
26         7.     As deseribed below, Santa Ana has expended vast efforts and
27   resources to alleviate homelessness but continues to struggle under its impacts.
28
 1         8.     Santa Ana seeks by this Complaint a fair and equitable distribution of
 2   responsibilities for homeless services among the County and the cities named as
 3   defendants herein, as well as reimbursement and sustained funding by the County
4    for Santa Ana's decades-long efforts to relieve homelessness in Orange County.
 5   Recent actions by these parties show that such a result is not likely to be
6    voluntarily achieved.
 7                                       THE PARTIES

 8         9.     Plaintiff City of Santa Ana is and at all relevant times has been a
9    charter city and municipal corporation organized and existing under the
10   Constitution and laws of the State of California.

11         10.    Defendant County of Orange is and at all relevant times has been a
12   political and geographical subdivision of the State of California having its principal
13   offices in the City of Santa Ana.
14         11.    Defendant City of Dana Point is and at all relevant times has been a
15   general law city operating under the general laws ofthe State of California.
16         12.    Defendant City of San Clemente is and at all relevant times has been a
17   general law city operating under the general laws ofthe State of California.
18         13.    Defendant City of San Juan Capistrano is and at all relevant times has
19   been a general law city operating under the general laws ofthe State of California.
20         14.    Plaintiff does not know the true names and capacities, whether
21   individual, corporate, associate, or otherwise, of DOE defendant 1 through DOE
22   defendant 10, inclusive, and therefore sues these parties under fictitious names
23   pursuant to Local Civil Rule 19-1. Plaintiff will amend this Complaint to show their
24   true names and capacities when the same have been ascertained.
25                            JURISDICTION AND VENUE

26         15.   The Court has jurisdiction over this action pursuant to 28 U.S.C.
27   section 1331 (federal question) and 28 U.S.C. section 1343 (civil rights).
28
 1          16.       Venue is proper in this Court under 28 U.S.C. section 1391(b) because
2    a substantial part of the events or omissions giving rise to the claims occurred in
3    this district.

4                                        BACKGROUND

5           17.       The City of Santa Ana has a population of approximately 341,000 and
6    covers 27 square miles. It is ethnically diverse with the following make-up: 78%
7    Hispanic, 10% Asian, 9% White, and other ethnicities in smaller percentages. The
8    average median income in Santa Ana is approximately $54,500, as compared to the
9    median income in Orange County of $75,400. Santa Ana has the highest Hispanic
10   population in the County and is one ofthe lowest income cities in the County.
11          18.       For decades, Santa Ana has borne the largest and most inequitable
12   burden of addressing and relieving homelessness in Orange County, whether by
13   providing necessary, related services on its own or by hosting the provision of such
14   services by the County and third parties within its borders.
15          19.       On March 31, 2018, a point-in-time count conducted by Santa Ana
16   city staff and volunteers revealed there are at least 1,030 unsheltered individuals
17   within city borders, 81% of whom are chronically homeless (for one year or more).
18   Santa Ana's count established that 52% of the individuals counted came from

19   outside Santa Ana and identified 32 Santa Ana public schools located within 1,000
20   feet of a homeless encampment.
21          20.       U.S. Census estimates for 2018 indicate that Defendant San Clemente

22   has a median household income of $105,812, Defendant San Juan Capistrano has a
23   median household income of $87,353, and Defendant Dana Point has a median
24   household income of$97,519.
25                    IMPACTS OF HOMELESSNESS ON SANTA ANA

26          21.       The impacts of homelessness on Santa Ana have been staggering. In
27   2017, Santa Ana spent approximately $15 million providing fire and police.
28
 1   security and other necessary serviees to address homeless related issues in and
2    around the Orange County Civic Center and Santa Ana.
 3         22.    The costs to Santa Ana keep rising. In Fiseal Year 2018-19, Santa
4    Ana spent $16.6 million to address homeless issues at the expense of core services
 5   to Santa Ana residents. This money was spent on a wide variety of serviees,
6    including police response, elean-up and code enforcement, homeless services, park
 7   safety, fire response, and management and legal services.
 8         23.    For Fiscal Year 2019-20, Santa Ana's estimated costs to address and
9    mitigate homelessness are $25.4 million, all again for these same services and at the
10   expense of core services to residents.
11         24.    Santa Ana's physical resources have been overwhelmed. Until April
12   2018, over 200 homeless individuals lived in the Civic Center in tents and other
13   makeshift shelters, specifically in an area known as the Plaza of the Flags,
14   immediately adjacent to Santa Ana City Hall. This encampment necessitated the
15   leasing of temporary bathroom facilities and created issues regarding the storage of
16   personal property left unattended in and around the Civic Center.                The
17   circumstances gave rise to the near-constant law enforcement presence in the Civic
18   Center.

19         25.    Then and now, Santa Ana poliee provided homeless outreach services
20   and faeed quality of life issues, including suicide attempts, physical assaults, petty
21   crimes, homicide investigations, among a variety of other issues. City personnel
22   also undertook extraordinary health and safety measures, including the collection of
23   abandoned, used, uneapped hypodermic needles, disposal of human waste left in
24   public areas, increased maintenance services to confront excessive trash, and the
25   implementation of weekly power washing to minimize Hepatitis A and other health
26   concerns- all at Santa Ana's expense.
27         26.   Despite eontinued admonitions by this Court, homeless individuals
28   continue to be intentionally or unintentionally abandoned within Santa Ana by
 1   various means. Some are transported for services to Santa Ana and left without a
2    plan for return transportation to the city of origin. Other homeless individuals are
 3   brought to Santa Ana for shelter and essentially remain in Santa Ana if that housing
4    solution ends. For others, it is believed they are simply transported to Santa Ana by
 5   neighboring agencies and ultimately abandoned. Regardless of the intent as to how
6    or why homeless individuals are brought to Santa Ana, the impact is severe and
 7   burdens its residents.

 8         27.    The County, through the Orange County Sheriffs Department,
9    routinely releases inmates who are homeless from its Central Jail Complex into
10   Santa Ana, which is where the jail is located, without transporting them to their
11   original place of residency. This practice has dramatically increased the homeless
12   population in Santa Ana.
13         28.    Despite the wealth and size of Orange County, and the considerable
14   financial resources available to the County, the only low barrier emergency shelter
15   operated by the County is found in Santa Ana. The County placed this shelter
16   known as "The Courtyard" in Santa Ana and within proximity of sensitive land
17   uses such as nearby residences, several schools, and two public libraries. The
18   Courtyard provides shelter for more than 400 individuals on a nightly basis
19   irrespective of weather. Living conditions in The Courtyard have come under
20   severe criticism due to overcrowding, exposure to the elements, the lack of privacy
21   for women, and compliance with the Americans with Disabilities Act.
22         29.    On March 19, 2018, the Orange County Board of Supervisors voted to
23   add up to 400 new, additional emergency shelter beds on county-owned properties
24   in the cities of Irvine, Huntington Beach, and Laguna Niguel. This plan would
25   have located 200 homeless people in Irvine, then 100 in Huntington Beach and 100
26   in Laguna Niguel, if needed.
27

28
 1         30.    Within one day of the County's approval, all three cities vigorously
 2   opposed this plan and threatened to sue the County, despite the fact that California
 3   law requires all cities to zone for homeless shelters.
 4         31.    By March 27, 2018, the Board of Supervisors formally rescinded its
 5   approval ofthe three-shelter plan.
 6         32.    Instead of this type of regional approach, the County currently has
 7   proposed to close The Courtyard and replace it with a shelter located in Santa Ana
 8   for up to 425 individuals.
 9         33.    In addition to The Courtyard, the County operates the Orange County
10   Armory Emergency Shelter Program at the National Guard Armory located in
11   Santa Ana ("Santa Ana Armory") and at another located in Fullerton.            This
12   program is operated by the County during nighttime hours only from October
13   through April each year.
14         34.    Santa Ana has little or no input into the manner of operation of the
15   Armory Program by the County or its agents, or even whether the County elects to
16   operate the Armory Program each year. The County operates the Armory Program
17   through permission of the state of California.
18         35.    The Santa Ana Armory houses 200 beds for adult clients. Clients are
19   transported to and from the Armory by bus, using two pick-up sites in Santa Ana.
20   Pick-ups begin at 6:00 p.m. each day. The morning bus leaves at 5:45 a.m., and all
21   clients must exit the Armory by 6:30 a.m.
22         36.    The Santa Ana Armory is located next to Santa Ana's Delhi Park and
23   the Delhi Community Center. Delhi Park is a 10-acre open space with recreational
24   fields, playgrounds, handball courts, and restrooms. As one of Santa Ana's biggest
25   parks, it is utilized by a large number of residents. The Delhi Community Center is
26   a full-service community center that serves as a gathering place for local residents
27   and organizations.
28




                                                 7
 1         37.   The Armory's impacts on Delhi Park, and indeed Santa Ana as whole,
2    are significant.   Because the Armory is available to clients only during the
3    nighttime hours, and even though Armory rules prohibit clients from walking off
4    the property, clients regularly spend daytime hours in and around Delhi Park and in
 5   Santa Ana generally. This discourages residents and their families from using both
6    the Park and Community Center for their intended purposes. Even more broadly,
7    there is a substantial likelihood that clients of the Armory will remain somewhere
 8   in Santa Ana during daytime hours when the Armory is closed, thereby increasing
9    the homeless population in Santa Ana and impacts thereof.
10         38.   Private property is not immune from the impacts of homelessness
11   either. Encampments, for example, regularly arise on property adjacent to railroad
12   tracks and quickly present health and safety issues. Litter and debris, both small-
13   and large-scale, from clothing to appliances, clutter the railroad right of way in
14   multiple areas in Santa Ana, transforming them into eyesores and interfering with
15   the use of neighboring land owned by the adjoining residents and businesses.
16         39.   Acting pursuant to its municipal code, and in the absence of action by
17   the railroads, Santa Ana has had to seek multiple inspection and abatement warrants
18   against the Union Pacific Railroad in order to address these issues and connect
19   homeless individuals with housing and services. To date, the cost for these efforts
20   has exceeded $150,000.
21   LAWSUIT BY CATHOLIC WORKER AND RESULTING SETTLEMENTS

22         40.   On January 29, 2018, the Orange County Catholic Worker and certain
23   individual plaintiffs filed an action in this Court, entitled Orange County Catholic
24   Worker et al. v. Orange County et al., Case No. 8;18-cv-00155-DOC-KES, to halt
25   the County's eviction of hundreds of homeless individuals then living in or near the
26   Santa Ana Riverbed.

27         41.   On or about February 4, 2018, the Court stayed the County's efforts
28   and later lifted that stay only after requiring the County to provide 30-day motel
 1   vouchers for individuals relocated from the Riverbed and concurrent assessments of

2    those individuals to determine future shelter options and services.
3          42.    Over 700 persons were relocated from the Riverbed, including single
4    women and veterans. Later, approximately 200 individuals from the Orange
 5   County Civic Center were relocated.
6          43.    In settlements reached with the plaintiffs in the above action, many
7    Orange County cities, either alone or in partnership with others, committed to
8    providing various numbers of emergency shelter beds for homeless individuals in
9    and around their communities. These cities were Anaheim, Costa Mesa, Orange,
10   Tustin, and all of the cities in the County's North Service Planning Area, which
11   includes Brea, Buena Park, Cypress, Fullerton, La Habra, La Palma, Los Alamitos,
12   Placentia, Stanton, Villa Park, and Yorba Linda.
13         44.    The County also entered into a settlement with plaintiffs whereby the
14   County agreed to certain protocols relating to the enforcement of anti-camping and
15   anti-loitering ordinances in those cities where the Orange County Sheriffs
16   Department provides contract law enforcement services, which include the cities
17   named as defendants herein.       The settlement imposed certain standards and
18   conditions of operation for any County-funded and contracted homeless services
19   but did not obligate the County to provide any certain number of shelter beds.
20         45.    The County settlement expressly prohibited the Orange County
21   Sheriffs Department from transporting homeless individuals across Service
22   Planning Area boundaries for purposes of shelter placement.
23         46.    With the exception of Laguna Beach, no city in the County's South
24   Service Planning Area, including the cities named as defendants herein, have
25   entered into any settlement with the OC Catholic Worker Plaintiffs regarding the
26   provisions of shelter beds or anything else.
27

28
 1         47.    Santa Ana reached its own settlement with the OC Catholic Worker

2    Plaintiffs whereby it agreed to provide a eertain number of shelter beds and abide
 3   by various protocols for the enforcement of its anti-camping ordinances.
 4

 5     SANTA ANA'S SIGNATURE EFFORTS TO ABATE HOMELESSNESS

6          48.   In January 2018, Santa Ana established a multi-disciplinary "Quality
7    of Life Team"("QOLT") to address the impacts of homelessness and other health
 8   and safety concerns in the City. The QOLT Team's work regularly ineludes
 9   encounters with homeless individuals, the goal of which is to connect such
10   individuals with services, including temporary housing.
11         49.   The QOLT Team has become a cornerstone of the City's efforts and
12   has now been expanded to two teams, augmented by contractors, that work on a
13   daily basis, including nighttime hours.         It consists of members from several
14   agencies at the City, including law enforcement members specially trained to
15   address homelessness and related issues.

16         50.   Despite the significant costs, Santa Ana remains committed to the
17   QOLT Team's continued operations.
18         51.   In yet another proactive measure, in November 2018, Santa Ana, with
19   its own financial and other resources, and in only 28 days, constructed and opened
20   a 200-bed low-barrier interim emergency homeless shelter called "The Link." The
21   Link serves homeless women, men, and families, and is operated under contract
22   with Mercy House Living Centers.
23         52.   The Link has been a story of success, providing food, restroom and
24   bathing facilities, social services, and temporary shelter to homeless individuals in
25   Santa Ana. The Link was featured as the front cover story ofthe April 2019 edition
26   of Western City, the monthly magazine of the League of California Cities. The
27   Court has acknowledged this project and the City of Santa Ana as a model for the
28   county, state and "maybe the nation."



                                                10
 1         53.   The Link is scheduled to operate for approximately 2 years, to be
 2   replaced with a similar facility when it closes. For the first year of its operation,
 3   Santa Ana spent approximately $3.1 million and is scheduled to spend another $3
4    million in the second year.
 5         54.    While the QOLT Team and The Link are among the most visible
6    measures Santa Ana has taken to combat homelessness, the City expends staff,
7    management, and law enforcement resources on a daily basis in its quest to
 8   alleviate homelessness in Santa Ana.

 9         55.   For example, Santa Ana has developed a "Flomeless Resource Kit"
10   available to residents and businesses in the City. This includes a dedicated hotline
11   and e-mail address for questions pertaining to homelessness, and a mobile phone
12   application, known as "MySantaAna" for residents to alert the City of health and
13   safety issues that frequently accompany homelessness. The City's response is to
14   always try to connect homeless individuals with services, including housing at The
15   Link. Only when shelter is offered and declined does the City enforce its anti-
16   camping ordinances against an individual experiencing homelessness, in
17   accordance with applicable law.
18      DEFENDANTS RESPOND WITH MORE IMPACTS TO SANTA ANA

19         56.   The lawsuit by OC Catholic Worker and resulting settlements, along
20   with Santa Ana's longstanding role and above efforts to combat homelessness,
21   dramatically raised hopes of global participation by the County and all of its cities
22   in addressing homelessness, a solution long sought by Santa Ana. Despite this
23   momentum, however, no city in the South Service Planning Area, including those
24   named as defendants herein and with the exception of Laguna Beach, has
25   committed to providing any shelter beds or offered a sustained, meaningful
26   response to the homelessness crisis.
27         57.   Instead, Defendant San Clemente, as joined by Defendants Dana Point
28   and San Juan Capistrano, have decided to provide housing for their homeless



                                              11
 1   populations outside of their jurisdictions, by utilizing the Santa Ana Armory,
2    further increasing the population of homeless individuals in Santa Ana and
3    polarizing efforts for a more collaborative approach.
4          58.      These cities do in fact host sizable populations of homeless
5    individuals. According to the April 2019 Orange County Continuum of Care Point-
6    in-Time Count, there were 145 homeless persons in San Clemente, 32 in Dana
7    Point and 62 in San Juan Capistrano. Significantly, well over half of those in San
 8   Clemente, or 96, and all of those in Dana Point and San Juan Capistrano, were
9    unsheltered.

10         59.      On December 3, 2019, as reported by the Orange County Register, the
11   San Clemente City Council directed that city's staff to move forward with plans to
12   close the temporary homeless shelter that had been established by San Clemente in
13   May 2019, when the shelter had originally been scheduled to close in June 2020.
14   On December 10, 2019, the San Clemente City Council unanimously passed
15   ordinances closing the shelter.
16         60.      Also as reported by the Orange County Register, "San Clemente city
17   officials sa[id] they will take advantage of the county's armories as a way to
18   provide housing for homeless people who are now residing at a temporary shelter in
19   a city lot along Avenida Pico." As described, San Clemente's plan is to use the
20   Santa Ana and Fullerton Armories to satisfy its obligation to provide housing to
21   their population of homeless individuals as a pre-condition to enforcement of its
22   anti-camping ordinances.
23         61.      On January 5, 2020, the Orange County Register reported that "In
24   December, the city closed the lot, saying public armories open in Santa Ana and
25   Fullerton could fulfill the city's bed requirement for the homeless as long as the
26   city provided some transportation."
27         62.      As part of its "Armory Plan," San Clemente would offer to provide
28   daily transportation to the Armory shuttle sites and transportation for individuals to



                                               12
 1   return to the city during the day. There is no absolute or legal requirement,
 2   however, for such individuals to use this return transportation. Nor does there
 3   appear to be a plan to offer transportation at other times, when for example, a client
4    must leave the Armory during nighttime hours for some reason. In these instances,
 5   the client would remain in Santa Ana.

6          63.    Defendants Dana Point and San Juan Capistrano are reported to join
 7   San Clemente to share the cost for this transportation.
 8         64.    The decision by Defendants San Clemente, Dana Point, and San Juan
9    Capistrano to use the Armory would effectively increase the impacts of
10   homelessness on the City of Santa Ana by adding individuals to the already
11   disproportionate share hosted in Santa Ana. Regrettably, this is the exact reverse of
12   the more global solution long advocated by Santa Ana.
13         65.   Potentially, such individuals would be transported to the Armories by
14   the Orange County Sheriffs Department, which provides contract law enforcement
15   services in these cities. This would violate the County settlement agreement with
16   Plaintiffs in the OC Catholic Worker litigation, which settlement expressly
17   prohibits transportation of homeless individuals across Service Planning Area
18   boundaries for shelter purposes. Defendants Dana Point, San Clemente, and San
19   Juan Capistrano are all located in the South Service Planning Area, whereas the
20   Santa Ana Armory is located in the Central Service Planning Area and the Fullerton

21   Armory is located in the North Service Planning Area.

22         66.   The expressed intent of these cities marks a radical departure from the

23   type of meaningful progress toward an equitable distribution of homeless services

24
     throughout Orange County. Despite their significantly elevated median household

25
     incomes, increased value of property taxes, and general wealth, these cities spend

26
     far less than Santa Ana on the provision of what should be their pro-rata share of

27
     homeless services. The goal must be a sustainable, long-term plan that is global in

28
     nature. There must be a basic willingness to seriously consider, or at least not




                                              13
 1   oppose, the provision of low barrier shelters and permanent supportive housing in
2    all cities, including the defendants named herein.
3

4

 5                               FIRST CAUSE OF ACTION

6                   Violation of Eighth Amendment(42 U.S.C.§ 1983)
7                                 (Against All Defendants)
 8         67.    Plaintiff City of Santa Ana incorporates by reference and realleges
9    Paragraphs 1 through 66 as if fully set forth herein.
10         68.    Defendants Dana Point, San Clemente, and San Juan Capistrano have
11   either opposed, refused, rejected, or shuttered homeless shelters and services in
12   their jurisdictions, under color of law, instead choosing to rely on the Santa Ana
13   Armory to satisfy their obligations in these respects. Santa Ana has the densest
14   concentration of homeless individuals in the County. Despite state requirements
15   for each city to provide housing for homeless individuals. Defendants have made
16   insubstantial progress or failed to do so entirely, instead unfairly shifting their
17   obligations to Santa Ana.
18         69.    Defendant County, under color of law, has established homeless
19   services almost exclusively in Santa Ana, thereby further contributing to the dense
20   concentration of homeless individuals therein.

21         70.    As a direct and proximate result of Defendants' acts and omissions,
22   Santa Ana has been compelled to spend millions of dollars from its general fund
23   budget to address a myriad of health and safety concerns attributable to Santa Ana's
24   homeless population. Santa Ana residents have faced homeless encampments, the
25   possibility of a Hepatitis A outbreak, the threat of or actual physical and verbal
26   assault, exposure to public defecation and public urination, carelessly discarded,
27   uncapped, used hypodermic needles, aggressive panhandling, and excessive trash in
28   the Civic Center and in parks and the public right-of-way.



                                               14
 1          71.    Santa Ana would otherwise have spent these funds on the provision of
 2   core services to its residents but has been forced to divert such funds to provide
 3   homeless-related services, resulting in a deprivation of critical services that could
 4   negatively affect the quality of life of its residents.
 5          72.    The foregoing acts and omissions of Defendants have caused this
 6   deprivation of core services and quality of life by necessitating the expenditure of
 7   Santa Ana funds on services related to homelessness. Residents of Santa Ana are

 8   entitled to these services and by this deprivation, they have been subjected to cruel
 9   and unusual punishment in violation of the Eighth Amendment to the United States
10   Constitution.

11

12                              SECOND CAUSE OF ACTION

13      Violation of Fourteenth Amendment: Equal Protection (42 U.S.C. §1983)
14                                 (Against All Defendants)
15         73.     Plaintiff City of Santa Ana incorporates by reference and realleges
16   Paragraphs 1 through 72 as if fully set forth herein.
17         74.     The population of Santa Ana is approximately 341,000, 78% of which
18   is Hispanic. No other city in Orange County has a higher Hispanic population.
19         75.     Santa Ana's median household income is also near the lowest of all

20   cities in Orange County.
21         76.     These ethnicity and income demographics are well-known to
22   Defendants.

23         77.     Against these demographics. Defendants have either established,
24   encouraged, or been content with the provision of homeless shelters and services
25   almost exclusively within the borders of Santa Ana instead of their own
26   jurisdictions.
27         78.     This practice has continued unabated for years, as only underscored by
28   the plan by Defendant County to site a replacement shelter for The Courtyard



                                                 15
 1   within Santa Ana and the plan by Defendants Dana Point, San Clemente, and San
2    Juan Capistrano Cities, both under color of law, to transport their homeless
3    residents to the Santa Ana Armory, instead of utilizing, building, or operating a
4    homeless shelter within or among their own jurisdictions, or even in the South
5    Service Planning Area. Both plans recklessly disregard that Santa Ana already
6    hosts its own 200-bed shelter and by far the highest measure of social and other
7    services targeted at homeless individuals.
8          79.    Based on Defendants' acts and omissions, Santa Ana and its residents
9    have suffered a denial of the equal protection of the laws, as guaranteed by the
10   Fourteenth Amendment of the United States Constitution.

11

12                             TfflRD CAUSE OF ACTION

13         Violation of Fourteenth Amendment: Due Process(42 U.S.C.§1983)
14                                (Against Ail Defendants)
15         80.    Plaintiff City of Santa Ana incorporates by reference and realleges
16   Paragraphs 1 through 79 as if fully set forth herein.
17         81.    Santa Ana has a significant liberty interest in administering an efficient
18   and effective government for the benefit of its citizens.
19         82.    This interest has been severely compromised by Santa Ana's need to
20   devote substantial monetary and human resources to managing and relieving the
21   acute homelessness crisis within its borders. The diversion of such resources has

22   been to the detriment of Santa Ana residents.

23         83.    This crisis has been precipitated and exacerbated by the foregoing
24   actions and omissions of Defendants, under color of law, thereby depriving Santa
25   Ana of its liberty interest without due process of law in violation of the Fourteenth
26   Amendment of the United States Constitution and to the detriment of its residents.

27

28




                                               16
 1                               PRAYER FOR RELIEF

2          WHEREFORE,Plaintiff City of Santa Ana prays for the following:
 3         1.    As against Defendant County, monetary damages according to proof
4    as reimbursement for the costs spent on homeless resources and necessary related
 5   services;
6          2.    As against Defendant County, monetary damages according to proof
 7   for funding the continued provision of homeless resources and necessary related
 8   services;
9          3.    As against all Defendants, declaratory judgment that Defendants and
10   each of them have denied Santa Ana's rights under the Eighth and Fourteenth
11   Amendments as alleged herein;
12         4.    As against all      Defendants, injunctive relief prohibiting the
13   transportation of homeless individuals to the Santa Ana Armory for purposes of
14   shelter;
15         5.    As against all Defendants, reasonable attorney's fees;
16         6.    As against all Defendants, costs of suit; and
17         7.    Such further relief as the Court may deem just and proper.
18

19                                         CITY OF SANTA ANA

20

21

22

23
     Dated: January 13, 2020           By:
                                           JoM M. Funk
24                                           Assistant City Attorney
25                                           Attorney for Plaintiff City of Santa Ana

26

27

28




                                               17
